Case 3:17-cv-00463-CRS-CHL Document 3 Filed 08/17/17 Page 1 of 2 PageID #: 47




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

DARRYL G. GRIGSBY                                                                        PETITIONER

v.                                                         CIVIL ACTION NO. 3:17-CV-463-CRS

DON BOTTOM                                                                             RESPONDENT


                                                ORDER

        Petitioner Darryl G. Grigsby, by counsel, filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 and paid the $5.00 filing fee.

        On preliminary review of the habeas petition pursuant to Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts, IT IS ORDERED as follows:

        (1)      The Clerk of Court shall forward by certified mail, return receipt requested,

one copy of the petition (DN 1) and this Order to Respondent and the Attorney General for the

Commonwealth of Kentucky.

        (2)     Respondent shall file an answer herein within 40 days from the date of entry of

this Order. Pursuant to Rule 5 of the Rules Governing Section 2254 Cases in the United States

District Courts, “The answer must address the allegations in the petition. In addition, it must

state whether any claim in the petition is barred by a failure to exhaust state remedies, a

procedural bar, non-retroactivity, or a statute of limitations.” Respondent also shall

electronically file2 portions of the state-court record pertinent to the issues raised in the petition

and answer, including but not limited to exhibits, docket sheets, transcripts, and pleadings.


2
  See Joint General Order Numbers 05-03 & 06-01 (mandating that all pleadings or documents filed with
the Court must be filed using the Electronic Case Filing System (ECF System)). Exhibits that cannot be
made available in electronic form, e.g., a video or audio recording, may be filed conventionally. See the
ECF User Manual for the procedure for filing conventional exhibits.
Case 3:17-cv-00463-CRS-CHL Document 3 Filed 08/17/17 Page 2 of 2 PageID #: 48




        (3)       Petitioner may file a reply no later than 21 days following service of

Respondent’s answer.

        (4)       This matter is referred to Magistrate Judge Colin H. Lindsay pursuant to

28 U.S.C. § 636(b)(1)(A) & (B) for rulings on all non-dispositive motions; for appropriate

hearings, if necessary; and for findings of fact, conclusions, and recommendations on any

dispositive matter.

Date:   August 16, 2017




                                           Char
                                              lesR.Si
                                                    mpsonI
                                                         II,Seni
                                                               orJudge
                                              Unit
                                                 edStat
                                                      esDi
                                                         str
                                                           ictCour
                                                                 t

cc:     Counsel for Petitioner
        Respondent
        Attorney General, Commonwealth of Kentucky, Office of Criminal Appeals, 1024 Capital Center Drive,
           Frankfort, KY 40601
        Magistrate Judge Lindsay
4411.005




                                                     2
